Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks of 5/10/2021. Claims 21-38 have been amended.

Claim Interpretation
The that there are additional REs corresponding to additional reference signals of claim 21 and 30 is being interpreted to produce different resource element patterns as illustrated in the figures in the following section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

After speaking with the Applicant in an interview held on 8/23/2021, Applicant’s Remarks regarding the closest art Seo (US 2015/0249517) is persuasive. 



    PNG
    media_image1.png
    227
    300
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    236
    250
    media_image2.png
    Greyscale
Seo 

In particular, the additional REs generate different interference measurement resource element patterns. 


Allowable Subject Matter
Claims 21-38 renumbered as claims 1-18 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/B.M./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415